Citation Nr: 1410881	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  12-11 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and an anxiety disorder.


REPRESENTATION

Veteran represented by:	Attorney James G. Fausone, Esquire


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to March 1970.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Roanoke, Virginia that reopened the claim to service connection and denied the claim on the merits.   

All records on the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed and considered.  

The Board is reopening the claim for entitlement to service connection for an acquired psychiatric disorder.  The Veteran would be prejudiced if the Board were to proceed to adjudicate on this claim on the merits as further development is necessary.  Thus, the matter is remanded to the RO for further development and adjudication.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).

The issue of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and an anxiety disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a November 1972 rating decision, the RO denied a claim for service connection for an acquired psychiatric disorder based on the determination that the Veteran had no present psychiatric disorder.  

2.  The Veteran did not file a notice of disagreement with, or submit a motion for reconsideration of the November 1972 rating decision, and there was no evidence received within one year of its issuance that was new and material to the claim for service connection for an acquired psychiatric disorder.
3.  The additional evidence received since the November 1972 rating decision was not previously considered in that decision and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The November 1972 rating decision, which denied entitlement to service connection for an acquired psychiatric disorder, is final.  38 U.S.C. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1972).

2.  The additional evidence received since the November 1972 rating decision is new and material, and the claim of service connection for an acquired psychiatric disorder, to include PTSD and an anxiety disorder, is reopened.  38 U.S.C.A. 
§ 5108 (West 2013); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Because the Board is reopening the previously denied claim of service connection for an acquired psychiatric disorder, discussion concerning compliance with the duties to notify and assist the Veteran regarding his claim to reopen is not necessary.

Application to Reopen the Claim for Service Connection

Even if a prior decision becomes final, a claim may be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (applying to claims to reopen that are filed after August 29, 2001).  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide a medical examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).

If new and material evidence is received within the remainder of the appeal period after a decision, the evidence will be considered as having been received in conjunction with that decision.  38 C.F.R. § 3.156(b).  VA is required to determine whether evidence received during the appeal period is new and material.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  If VA finds that new and material evidence is presented during this period, the decision does not become final.  Id.   

It is not dispositive whether or not the RO reopened a claim because it is the Board's responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Where a claim of service connection has been previously denied, a subsequent claim of service connection for the same disability may not be considered on the merits unless new and material evidence has been received.  

Evidence is presumed credible for the purposes of reopening a claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the person asserting the evidence is not competent to make that assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

In a November 1972 rating decision, the RO denied a claim for service connection for an acquired psychiatric disorder (claimed as "nerves") based on the determination that the Veteran had no present psychiatric disorder.   After the Veteran was notified of the adverse decision, the Veteran did not submit a notice of disagreement with, or motion for reconsideration of the November 1972 decision.  No new and material evidence was submitted within a year of the November 1972 rating decision.  Therefore, the rating decision became final based on the evidence of record at the time.  38 U.S.C. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1972).

At the time of the November 1972 rating decision, the evidence of record included the Veteran's service treatment records and the Veteran's claim for entitlement to service connection for "nerves" that began in Vietnam.  

The additional evidence presented since the November 1972 rating decision includes the January 2011 diagnosis of anxiety disorder.  See January 2011 VA examination.  The credibility of this diagnosis is presumed for the purposes of reopening the claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Because a current diagnosis of a psychiatric disorder was pertinent evidence that was absent at the time of the November 1972 rating decision, such evidence raises a reasonable possibility of substantiating the claim, and as such it is deemed to be the requisite new and material evidence needed to reopen the claim.  


ORDER

Because new and material evidence has been received, the claim of service connection for an acquired psychiatric disorder is reopened.


REMAND

The Veteran claims that he has an acquired psychiatric disorder, to include PTSD and anxiety disorder, that is related to military service.  The Veteran has been diagnosed with PTSD, but there is no indication that any of the diagnoses of PTSD conformed to the DSM-IV criteria as is required under VA regulations.  See April 2010 and February 2012 VA treatment records.  Therefore, these diagnoses of PTSD are insufficient.  38 C.F.R. § 4.125.  The Veteran has also been diagnosed with anxiety disorder.  See June 2009 VA treatment records; January 2011 VA examination; December 2013 VA opinion.  

On VA examination in January 2011, the Veteran was diagnosed with anxiety disorder by a VA psychologist.  The examiner opined that the Veteran's anxiety disorder is related to his fear of hostile military activity in Vietnam.  However, the January 2011 examiner erroneously based her opinion in part on the assumption that the Veteran was in combat, which is an unsubstantiated finding.  Therefore, the January 2011 VA examination is inadequate.  

Afterwards, in December 2013 another VA psychologist provided two opinions.  The first opinion stated that the Veteran's current complaints of anxiety problems are less likely than not due to problems with "nervousness" for which he was treated in the service as his treatment in 1969 stemmed from his concerns regarding personal problems with family members back in the US.  The second opinion explained why the February 2012 diagnosis of PTSD is erroneous and confirmed the January 2011 VA examiner's diagnosis of anxiety disorder.  Ultimately, this second addendum opinion confirmed and reiterated the January 2011 VA examiner's opinion that the Veteran's current anxiety disorder is related to his fear of hostile military activity in Vietnam.  Again, this opinion is based in part on the assumption that the Veteran was in combat; therefore, this second addendum opinion is inadequate.  

For these reasons, the nature and etiology of the Veteran's acquired psychiatric disorder remains unclear.  Therefore, a new VA psychiatric examination is warranted to determine the nature and etiology of the Veteran's acquired psychiatric disorder, to include PTSD and anxiety disorder.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).   Further, outstanding VA treatment records and private treatment records have been identified and should be obtained.  See 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide information regarding any outstanding pertinent treatment records, specifically to include records from (i) Dr. W. M.  who treated the Veteran for "nerves" in 1975, and (ii) the psychiatrist in Alexandria, VA who has treated the Veteran since 2010.  See January 2010 release; February 2012 VA treatment records.  

Ask the Veteran to authorize the release of any identified outstanding non-VA medical records.

2. Obtain VA treatment records dating from August 2013 to present, and in the year 1971.  See January 2009 Veteran statement.  

Associate any records obtained with the paper claims file or on VBMS.

3. If, after making reasonable efforts to obtain any outstanding non-Federal records the AMC is unable to secure same or if after continued efforts to obtain Federal records the AMC concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

4. Afterwards, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any psychiatric disorder.  Make the claims file available to the examiner for review of the case.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service treatment records, and lay statements.  The examiner should note that this case review took place.  




The examiner is asked to opine on the following:

(a) the nature and diagnosis(es) of the Veteran's current psychiatric disorder.  The examiner is asked to specifically address (i) the  diagnosis of PTSD, and (ii) the diagnosis of anxiety disorder.  See June 2009, April 2010, and February 2012 VA treatment records; January 2011 VA examination; December 2013 VA opinion.  

(b) if the Veteran has a diagnosis of PTSD, the examiner should opine whether it is at least as likely as not (probability of 50 percent) that the Veteran's PTSD is etiologically related to service, including as a result of fear of hostile military or terrorist activity.  Please do not make a finding that the Veteran has had combat experience or rely on previous findings of combat experience.

(c) regarding any diagnosis other than PTSD, to include anxiety disorder, whether it is at least as likely as not (probability of 50 percent) that the Veteran's diagnosed psychiatric disorder(s) is etiologically related to military service, including as a result of fear of hostile military or terrorist activity.  Please do not make a finding that the Veteran has had combat experience or rely on previous findings of combat experience.




The examiner's attention is directed to the following:

(a) the service treatment records in August 1969 showing that the Veteran complained of and was treated for anxiety in Vietnam.    

(b) the September 2009 VA treatment record showing positive symptoms of nightmares, depression, anger, and mood changes.  

(c) VA treatment records from February 2012 showing treatment for PTSD.  

The examiner should provide a complete rationale for all opinions expressed.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

5. After completing the development and conducting any additional development that is deemed warranted, adjudicate the claim on appeal.  If the benefit sought remains denied, furnish the Veteran and his attorney a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


